Citation Nr: 1019603	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1957 and from August 1961 to August 1965.  He died 
in January 2004.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO denied service connection for the cause of the 
Veteran's death.

In a November 2008 decision, the Board remanded the claim for 
further development. 


FINDINGS OF FACT

1.  The Veteran died in Janary 2004 as the result of 
metastatic lung cancer.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  Metastatic lung cancer was first manifested many years 
post service and is not shown to be otherwise related to 
service.

4.  The Veteran's exposure to some asbestosis aboard ship 
during service was certainly possible although never 
factually corroborated, a diagnosis of asbestosis has never 
been confirmed and the preponderance of the competent medical 
evidence is against a finding that asbestosis caused or 
significantly contributed to cause the Veteran's death.

5.  The preponderance of the competent medical evidence is 
against a finding that the cause of the Veteran's death was 
related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.

In this case, a letter dated in October 2009 provided notice 
to the Appellant regarding what information and evidence was 
needed to substantiate her claim of entitlement to DIC 
benefits based on cause of death, as well as what information 
and evidence must be submitted by the Appellant, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of and to submit any further evidence 
that was relevant to the claim.  The Appellant was also 
provided with Hupp correspondence as the October 2009 letter 
provided her with an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service connected.  

The Board further notes that, in December 2008, the Appellant 
was provided with notice regarding disability rating and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After issuance of the December 2008 and 
October 2009 letters, and opportunity for the Appellant to 
respond, the March 2010 supplemental statement of the case 
(SSOC) reflects readjudication of the claim.  Hence, the 
Appellant is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Moreover, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, post-service medical records and 
examination reports, and the death certificate.  In addition, 
VA has obtained a medical opinion in conjunction with her 
claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Appellant that reasonably affects the fairness 
of this adjudication. 
 
Legal Criteria- Cause of Death

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 West 2002); 38 C.F.R. § 3.312 (2009).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b) (2009).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2009).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.

Asbestos Related Claims Generally

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id. The 
Board notes that the DVB circular was subsumed verbatim as § 
7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post- 
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Appellant contends that the Veteran was exposed to 
asbestos during his service in the Navy and that the asbestos 
exposure resulted in asbestosis, which contributed to the 
Veteran's lung cancer and ultimately his death.  The 
certificate of death reflects that the cause of the Veteran's 
death was metastatic lung cancer.

At the time of the Veteran's death, service connection was 
not in effect for any disability.  However, the Veteran had a 
pending claim for service connection for asbestosis with 
small cell carcinoma. 

The Veteran's service treatment records are negative for 
diagnoses, treatments or symptoms of lung cancer or a 
breathing disorder.

A June 2000 private medical report indicated that no mass was 
observed within the lungs but there was definite bilateral 
interstitial fibrosis noted in the mid and lower lung zones 
with irregular linear interstitial markings delineated.  The 
findings were typical of previous asbestos exposure and 
indicate asbestosis.  The diagnosis was interstitial fibrosis 
at the lung base typical of previous asbestos exposure 
indicating asbestosis.  There existed a causal relationship 
between asbestos exposure and the diagnosed disease as 
ascertained by a review of the Veteran's medical history, 
including his asbestos exposure.

In November 2000, the Veteran presented to the Gainesville, 
Florida VA Medical Center (VAMC) for a physical examination.  
The treatment note indicated that the Veteran had a history 
of smoking for 40 years.  An X-ray of the chest showed no 
evidence of asbestosis.

A September 2002 X-ray showed a large irregular tumor mass in 
the left lung.

An October 2002 pathology report demonstrated that the 
Veteran had small cell lung cancer.

An October 2002 pulmonary consultation at the VAMC noted that 
the Veteran reported being exposed to asbestos while in the 
Navy serving on a ship.  

A November 2002 VA treatment note reflected a past history of 
hypertension, gout and asbestosis.

The Veteran died on January [redacted], 2004.  The death certificate 
reflects that the immediate cause of death was metastatic 
lung cancer.  No secondary or contributing causes were 
listed.  

In a January 2010 VA memorandum, the VA examiner indicated 
that a review of the record confirmed a diagnosis of 
extensive small cell cancer.  Review of the Veteran's service 
treatment records reflected normal lung and chest 
examinations with no pulmonary diagnosis in December 1957, 
August 1961 and August 1965.  The examiner noted that a July 
2000 X-ray demonstrated COPD without acute disease.    
Pulmonary function tests (PFTs) in November 2000 demonstrated 
mild obstructive pulmonary impairment with no restrictive 
ventilatory defect and no evidence of diffusion defect.  The 
examiner determined that it was less likely than not that 
metastatic lung cancer, asbestosis, or any other lung 
condition had its onset or was otherwise related to the 
Veteran's period of military service.  The examiner noted 
that the Veteran's service treatment records were silent for 
asbestosis, lung cancer or any other lung condition, 
diagnosis or complaint.  He indicated that the opinion of the 
private doctor in June 2000 is not supported by sufficient 
evidence to diagnose asbestosis.  There was no biopsy of the 
lung and there were no PFTs to reveal if the Veteran had 
restrictive lung disease.  Asbestosis cannot be diagnosed 
based on imaging findings alone.  There are many disease 
processes that can cause interstitial fibrosis on a chest X-
ray.  Additionally, a chest X-ray a month later at the VA did 
not show restrictive lung disease.  This in itself indicates 
that there was no asbestosis.  The VA doctors in October 2002 
and November 2002 appeared to have obtained the diagnosis of 
asbestosis based on the June 2000 letter which did not 
contain sufficient evidence for a diagnosis of asbestosis.  
The examiner noted that pleural plaque formation is a 
hallmark of asbestos exposure and this is absent from the 
Veteran's X-ray.

Upon careful review of the record, the Board has concluded 
that service connection for the cause of the Veteran's death 
is not warranted.  As noted above, the Board observes that 
there is no indication of diagnoses, treatments or symptoms 
of lung cancer or a breathing disorder manifested in service 
or for many years thereafter.  

The Veteran's personnel records reflect that he was aboard 
the U.S.S. Mitchell.    Older ships used by the Navy in that 
era likely contained asbestos.  See Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(b)(2).  
Therefore, for the purpose of this adjudication, the Board 
would concede the Veteran may have been exposed to asbestos 
in service.  However, mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm ensued.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between a disability and the 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).

The first pertinent post-service evidence documenting 
metastatic lung cancer is dated many years after discharge 
from service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of decades 
between service and the first evidence of metastatic lung 
cancer is evidence against the claim.  

In this regard, the Board notes that there are competing 
opinions in this instance offering different conclusions as 
to whether the Veteran's fatal metastatic lung cancer is 
related to service, and specifically to his in-service 
asbestos exposure.  While the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  A physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).  

While the private physician's June 2000 opinion diagnosed the 
Veteran with asbestosis and suggested that there is a link 
between the Veteran's disease and asbestos exposure, the 
Board finds the January 2010 VA memorandum to be the most 
probative.  The January 2010 VA examiner had the benefit of a 
review of the Veteran's claims file, and provided more 
detailed opinions than the June 2000 private opinion.  The 
examiner thoroughly reviewed the Veteran's claims file before 
rendering an opinion and provided a complete rationale to 
support the conclusions offered.  As noted above, the 
examiner concluded that it was "less likely than not" that 
the Veteran's metastatic lung cancer, asbestosis, or any 
other lung condition had its onset or was otherwise related 
to the Veteran's period of military service.  In forming this 
conclusion, the examiner specifically addressed the June 2000 
private opinion and that the examiner noted that the opinion 
of the private doctor in June 2000 was not supported by 
sufficient evidence to diagnose asbestosis.  Specifically, 
there was no biopsy of the lung and there were no PFTs to 
reveal if the Veteran had restrictive lung disease as 
asbestosis could not be diagnosed based on imaging findings 
alone.  The examiner also noted that the Veteran's service 
treatment records were silent for asbestosis, lung cancer or 
any other lung condition, diagnosis or complaint.  

Overall, the Board finds that the January 2010 VA opinion to 
be fully adequate and persuasive.  It is comprehensive, 
detailed, supported by the accurate facts of the case and 
medical resources.  

Additionally, the Board notes that presumptive service 
connection for lung cancer may be granted under certain 
circumstances for veterans who served in Vietnam.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The Veteran was diagnosed with one of the 
conditions that is associated with exposure to Agent Orange.  

However, the Veteran is not shown to have served in Vietnam.  
Specifically, records indicate that the ship to which the 
Veteran was assigned to was not in Vietnam on the dates when 
the veteran was on board.  The Veteran was not awarded any 
decorations indicating service in Vietnam, or in adjoining 
waters or air space.

Service connection could not, therefore, be established on 
the basis of the presumptions applicable to veterans exposed 
to herbicides while serving in the Vietnam conflict and 
subsequently develop lung cancer.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2009). 

Finally, 38 U.S.C. § 1154(a) requires that the VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent 
medical evidence is not necessarily required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Here, the Board notes that the Appellant and her 
representative have argued that the Veteran's fatal 
metastatic lung cancer was related to service, and 
specifically to his in-service exposure to asbestos.  The 
Board finds that the Appellant is not competent to offer a 
medical opinion as to whether the Veteran's asbestos exposure 
and service played any role in the Veteran's demise.  The 
Board is empathetic with the Appellant in view of the 
Veteran's death.  Nonetheless, competent medical evidence is 
still required to support the Appellant's claim.  Opinions as 
to etiology are within the realm of medical personnel and not 
laypersons, such as the Appellant.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In summary, the evidence establishes that the Veteran's fatal 
disease processes were not present in service, within the 
first post-service year, or for many years thereafter.  There 
is a lack of evidence of pathology or treatment in proximity 
to service or within years of separation.  Furthermore, the 
preponderance of the evidence is against a finding that the 
Veteran had metstatic lung cancer during service or that the 
cause of the Veteran's death was otherwise related to 
service.  Accordingly, the claim of entitlement to service 
connection for the cause of the Veteran's death must be 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107. 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


